Citation Nr: 1620106	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  16-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability benefits, in the amount of $8,440.07.

(The issues of entitlement to increased ratings for the left knee disabilities and a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 determination of the Department of Veterans Affairs Committee on Waivers and Compromises (COWC) in Philadelphia, Pennsylvania.  This matter is currently under the jurisdiction of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2015, the Board remanded this matter to provide the Veteran an opportunity to provide testimony at a videoconference hearing.  The record documents that although VA attempted to provide such a hearing at the prison where the Veteran was incarcerated, and scheduled a September 2015 hearing to that end, it was ultimately unable to set up a videoconference with the prison.  (September 2015 email correspondence between VA employee and employee with the Pennsylvania prison system).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In March 2012, SCI Somerset notified VA that the Veteran was incarcerated in a penal institution, and had been in its custody since March 2011.  

2.  In a September 2013 letter, the VA Debt Management Center informed the Veteran that he had been paid $8,440.07 more than he had been entitled to in VA benefits.  

3.  In April 2014, the COWC denied the Veteran's request for a waiver, finding that doing so would result in an unfair financial gain to the Veteran; and that while some financial hardship would be created, the Veteran's basic necessities would be provided by the state.  

4. While there has been no fraud, misrepresentation, or bad faith on the part of the Veteran, his actions have been shown to be the direct cause of the overpayment; conversely, there has been no showing of fault on the part of VA in the generation of the debt.

5.  Recovery of the assessed overpayment would nullify the objective for which the benefits were intended.

6. The Veteran's assets and income, with consideration of the cost of life's basic necessities, would not be sufficient to permit collection of the debt and would result in undue financial hardship. 


CONCLUSION OF LAW

Recovery of the overpayment of VA benefits in the amount of $8,440.07 is against equity and good conscience.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not disputed the validity of the debt, but has claimed that repayment would be an undue hardship.

In March 2012, SCI Somerset notified VA that the Veteran was incarcerated in a penal institution, and had been in its custody since March 2011, and would remain in custody until at least August 2020.  

In a July 2012 letter, VA informed the Veteran that his VA compensation benefits would be reduced following the 61st day of his incarceration following conviction.  The letter explained to the Veteran that the law requires that compensation benefits be reduced following such incarceration.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).  In an August 2013 letter, VA reduced the Veteran's benefits to the 10 percent rate on the 61st day after his 1st full day of incarceration after conviction.  

In a September 2013 letter, the VA Debt Management Center informed the Veteran that he had been paid $8,440.07 more than he had been entitled to in VA benefits.  

Even if the debt is deemed valid and properly created, the debtor still has the right to request waiver of collection of the debt.  Pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived, if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination that must be reviewed by the Board on a de novo basis.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

In April 2014, the COWC denied the Veteran's request for a waiver, finding that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of indebtedness that would preclude waiver of recovery.  However, it also determined that waiving the Veteran's overpayment would result in an unfair financial gain to the Veteran.  It further found that while some financial hardship would be created, the Veteran's basic necessities would be provided by the state, that is, the penal institution in which the Veteran resides.  

The Board notes that there are some discrepancies in the information provided by the Veteran to VA.  For example, in his October 2013 Financial Status Report, the Veteran indicated that he did not have a spouse. However, the April 2013 COWC decision is clear that the Veteran is being paid compensation at a rate that accounts for a dependent spouse.  The Board concurs with the RO's finding that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case. 

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965. If warranted, the Board may waive only a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997). 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults. Weighing fault of debtor against any VA fault.

 (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.

 (4) Defeat the purpose. Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

 (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

 (6) Changing position to one's detriment. Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.
38 C.F.R. § 1.965.

In addressing the question of whether waiver of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was predominantly at fault in the creation of the debt. In this case, he was. Notwithstanding the Veteran's lack of fraud, misrepresentation, or bad faith, the fact remains that he collected VA benefits at the full level while incarcerated, which is expressly against 38 C.F.R. § 3.665.  The Veteran never informed VA of such incarceration.

Having established that fault lies with the Veteran, the Board must weigh his liability against that of VA. 38 C.F.R. § 1.965(a)(2). The Board observes that VA acted promptly once it became aware of the overpayment and cannot in any way be held responsible for the creation of that debt. Therefore, its culpability cannot be found to exceed the fault of the Veteran which weighs against a finding that recovery of the overpayment would violate the principles of equity and good conscience.  However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the Veteran undue financial hardship. 

In an August 2012 statement, the Veteran reported that without his VA benefits, he would be unable to pay the property taxes on his home or utilities.  

In October 2013, the Veteran submitted a Financial Status Report wherein he indicated that his only income was a monthly salary of $15 and his $129 per month in reduced VA benefits.  He indicated that he owed taxes on his home of $1,200 per year.  

In his December 2014 VA Form 9, the Veteran indicated that in addition to his property taxes, the Veteran also needed to pay a $10.08 insurance payment monthly.

Given the Veteran's expenses that continue regardless of his incarceration, the Board finds that it would be an undue hardship to collect the $8,440.07 overpayment from the Veteran.  Moreover, the purpose of compensation benefits is to provide supplemental income, and if these benefits are a principal means of support, collection of the debt by withholding benefits would defeat the purpose of the benefits.  

In view of the record, and giving the Veteran the benefit of the doubt, the Board finds that recovery of the overpayment constitutes a violation of the principles of equity and good conscience.  The Board thus finds that waiver of recovery of the $8,440.07 overpayment of VA compensation benefits is warranted.


ORDER

Waiver of recovery of an overpayment of $8,440.07 in VA benefits is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


